DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/09/2022. The examiner acknowledges the amendments to claims 1 and 18. Claims 1 - 20 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8, filed 09/09/2022, with respect to the rejection(s) of claim(s) 1 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20150157401 A1 to Falwell, et al. (hereinafter Falwell).
Applicant's arguments filed 09/09/2022 with respect to the USC 103 rejection of claim 18 have been fully considered but they are not persuasive. On pg 10 of their Remarks, Applicant asserts that Andreas does not teach the inflation shaft (34) is translatable relative to handle (28), shown in Fig 1 and 6A - 7B. This appears to be directed to a different embodiment than the Examiner cited, specifically an embodiment comprising inner shaft (56), cited to the claimed bi-directional translation resistance feature portion being configured to permit distal and proximal translation, as described in [col 13, ln 51 -col 14, ln 12] and shown in Fig 16. Also, part 3)(i) of the claim describing the external sheath fixed to the handle body has been mapped to (162) and (110) of the primary reference Flakne, there is no need to modify Andreas to have its external sheath fixed to its handle body. 
Applicant's arguments filed 09/09/2022 with respect to the USC 103 rejection of claim 20 have been fully considered but they are not persuasive. On pg 10 - 11 of their Remarks, Applicant asserts the Examiner cannot use a duplication of parts rationale because the plurality of windows serves a particular purpose, specifically that the windows allow an indicator to be viewed within the body when it is adjacent to a marking or indicia adjacent to a particular window. Examiner respectfully disagrees with Applicant’s assertion for several reasons, such as how the markings themselves are not claimed. Furthermore, in the example case In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in MPEP 2144.04, VI., B., it was found that, while the claimed plurality of ribs had a purpose of preventing passage of water between ribs, the prior art of record, while disclosing a water stop with only a single “rib,” was held obvious over the claimed plurality of ribs, because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. The Examiner contends that no new and unexpected result is produced, because the single window of prior art of record Flakne is similarly configurable such that an indicator is viewable through the body adjacent markings to indicate a diameter of a distal loop [0050] (Fig 19A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 4, 6, and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190269436 A1 to Flakne, et al. (cited in previous Office Action, hereinafter Flakne) in view of US 20150157401 A1 to Falwell, et al. (hereinafter Falwell).
Regarding claim 1, Flakne teaches an apparatus (100) (see abstract; fig. 3-4; and [0048 and 0063] and claim 1), the apparatus (100) comprising:
(a) a handle assembly (102) [0048], wherein the handle assembly (102) comprises:
	(i)	a handle body (110) [0048], and
(ii)	an actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) comprising a first rotary member (the rotating gear) [0063], wherein the first rotary member (the rotating gear) is rotatable relative to the handle body (110) [0063];
(b) a shaft assembly (160) extending distally from the handle assembly (102) [0048] (Fig 3), wherein the shaft assembly (160) comprises:
	(i)	an external sheath (162) fixed to the handle body (110) [0048] (Fig 3), and
(ii)	an inner shaft (164) coupled to the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) [0048, 0063] (Fig 4), wherein the inner shaft (164) is configured to slide longitudinally (proximally) relative to the external sheath (162) in response to rotation of the first rotary member (the rotating gear) relative to the handle body (110) (by the torsional spring) [0048, 0063] (Fig 4); and
(c) an end effector (170) configured to encompass a bodily lumen (LES) [0049] (Fig 18D), wherein the end effector comprises:
	(i)	a flexible member (172) comprising a distal tip (178), wherein the flexible member (172) extends distally from the inner shaft (164) [0048] (Fig 4),
(ii)	a first coupling element (174) fixed to the distal tip (178) of the flexible member (178) [0048] (Fig 7), and
(iii)	a second coupling element (176) fixed to the external sheath (162) [0048] (Fig 7), wherein the first and second coupling elements (174, 176) are configured to be magnetically attracted to each other [0058] (Fig 7), wherein the first and second coupling elements (174, 176) are biased toward each other such that the flexible member (172) defines an adjustable loop [0058] (Fig 7), wherein the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) is operable to adjust (decrease) the size of the loop in response (during sliding of the plunger portion 130 proximally) to movement of the first rotary member (the rotating gear) [0063] (Fig 18C – D).
	However, Flakne does not teach at least a portion of the rotary member is exposed relative to the handle body such that the first rotary member is configured to be driven by direct contact of a finger of a hand that grasps the handle body.
	Falwell teaches at least a portion of a rotary member (thumbwheel 122) is exposed relative to a handle body (120) such that the rotary member is configured to be driven by direct contact of a finger of a hand that grasps a handle body [0111, 0187] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have at least a portion of the rotary member is exposed relative to the handle body such that the first rotary member is configured to be driven by direct contact of a finger of a hand that grasps the handle body, because doing so would predictably enable a user to directly control the rotary member, as recognized by Falwell [0187].

Regarding claim 2, Flakne in view of Falwell teach the apparatus of claim 1, and Flakne further teaches the handle assembly (102) defines a window (122) [0051] (Fig 8).
Flakne in view of Falwell do not teach a plurality of windows. However, this duplication of parts has no patentable significance, because duplicating the window of Flakne, such as by subdividing it into smaller windows, would have the predictable result of each duplicated window being configured such that one could view an indicator (146) through each window [0050] (Fig 19B).

Regarding claim 3, Flakne in view of Falwell teach the apparatus of claim 2, and Flakne further teaches an indicator (146) [0053] (Fig 14), wherein the indicator is configured to move relative to the windows (122) in response to movement of the inner shaft relative to the handle assembly [0050, 0053], wherein the indicator is positioned to be viewable through the windows of the handle assembly [0050, 0053] (Fig 19B).

Regarding claim 4, Flakne in view of Falwell teach the apparatus of claim 1, and Flakne further teaches the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) further comprises a rack coupled with the inner shaft (164) [0063], wherein the rack is configured to translate in response to rotation of the first rotary member [0063].

Regarding claim 6, Flakne in view of Falwell teach the limitations of claim 4, and Flakne further teaches an indicator (146) secured to the rack (by being attached thereto) [0062], wherein the handle assembly defines a window (122) [0051] (Fig 8), wherein the indicator is configured to move relative to the window in response to movement of the inner shaft relative to the handle assembly [0050, 0053], wherein the indicator is positioned to be viewable through the window of the handle body [0050, 0053] (Fig 19B).
Flakne does not teach a plurality of windows. However, this duplication of parts has no patentable significance, because duplicating the window, such as by subdividing it into smaller windows, would have the predictable result of each duplicated window being configured such that one could view the indicator (146) through each window.

Regarding claim 16, Flakne in view of Falwell teach the apparatus of claim 1, and Flakne further teaches the first coupling element (174) comprises a magnet [0048].

Regarding claim 17, Flakne in view of Falwell teach the apparatus of claim 1, and Flakne further teaches the second coupling element (176) comprises a magnet [0048].

Claim(s) 5 and 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Flakne in view of Falwell as applied to claims 1 and 4 above, and further in view of US 8585747 B2 to Andreas, et al. (cited in previous Office Action, hereinafter Andreas).
Regarding claim 5, Flakne in view of Falwell teach the limitations of claim 4, however they do not teach the actuator further comprises a second rotary member coupled with the rack and with the first rotary member, wherein the second rotary member is configured to communicate rotation of the first rotary member to the rack.
Andreas teaches an actuator (180) comprises a second rotary member (201) coupled with a rack (92) and with a first rotary member (196) [col 14, ln 30 - 62] (Fig 17), wherein the second rotary member is configured to communicate rotation of the first rotary member to the rack [col 14, ln 47-62] (Fig 17).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have the actuator further comprises a second rotary member coupled with the rack and with the first rotary member, wherein the second rotary member is configured to communicate rotation of the first rotary member to the rack, because doing so would have the predictable result of providing the actuator with a limited stroke such that each actuation exposes a preselected length of a balloon, stent or other interventional element, as recognized by Andreas [col 14, ln 30-46].

Regarding claim 7, Flakne in view of Falwell teach the limitations of claim 1, however they do not teach a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions.
Andreas teaches a bi-directional translation resistance feature (comprising a spring configured to urge a detent ball toward detent slots 174) [col 13, ln 51 – col 14, ln 12] (Fig 16), wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of an inner shaft (56) relative to an external sheath (90) [col 13, ln 51 – col 14, ln 12] (Fig 15A), wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions (predetermined by detent slots 174)) [col 13, ln 51 - col 14, ln 29] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 8, Flakne in view of Falwell, in further view of Andreas teach the limitations of claim 7, however Flakne in view of Falwell do not teach the bi-directional translation resistance feature comprises a detent assembly.
Andreas teaches the bi-directional translation resistance feature comprises a detent assembly (detent ball) [col 13, ln 51 – col 14, ln 12] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have the bi-directional translation resistance feature comprises a detent assembly, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 9, Flakne in view of Falwell, in further view of Andreas teach the limitations of claim 8, however Flakne in view of Falwell do not teach the detent assembly comprises a resiliently biased ball.
Andreas teaches the detent assembly comprises a resiliently biased (by a spring) ball (detent ball) [col 13, ln 51 – col 14, ln 12] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the detent assembly comprises a resiliently biased ball, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 10, Flakne in view of Falwell, in further view of Andreas teach the limitations of claim 9, however Flakne in view of Falwell do not teach the actuator comprises a series of recesses configured to receive the ball.
Andreas teaches a series of recesses toward detent slots 174 configured to receive the ball [col 14, ln 13 – 29].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have the actuator comprises a series of recesses configured to receive the ball, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 11, Flakne in view of Falwell, in further view of Andreas teach the limitations of claim 10, however Flakne in view of Falwell do not teach the actuator further comprises a rack coupled with the inner shaft, wherein the rack defines the recesses.
Andreas teaches a rack (lateral side of post 56) coupled with an inner shaft (by being integral with post 56), wherein the rack defines the recesses (174) [col 13, ln 51 – col 14, ln 12] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have the actuator further comprises a rack coupled with the inner shaft, wherein the rack defines the recesses, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 12, Flakne in view of Falwell, in further view of Andreas teach the limitations of claim 7, and Flakne further teaches an indicator (146) [0053] (Fig 14), wherein the handle assembly (102) defines a window (122) [0051] (Fig 8), wherein the indicator is configured to move relative to the window in response to movement of the inner shaft relative to the handle assembly [0050, 0053], wherein the indicator is positioned to be viewable through the window of the handle assembly [0050, 0053] (Fig 19B).
Flakne does not teach a plurality of windows. However, this duplication of parts has no patentable significance, because duplicating the window, such as by subdividing it into smaller windows, would have the predictable result of each duplicated window being configured such that one could view the indicator (146) through each window.

Regarding claim 13, Flakne in view of Falwell, in further view of Andreas teach the limitations of claim 12, however Flakne in view of Falwell do not teach the plurality of predetermined longitudinal positions correspond with respective positions where the indicator is centered within the windows.
Andreas teaches the plurality of predetermined longitudinal positions (of detent slots 174) correspond with respective positions where a indicator (124) is centered within a window (centered at various indications 60 within window 122) [col 11, ln 10-28; col 13, ln 51 – col 14, ln 29] (Fig 9A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have the plurality of predetermined longitudinal positions correspond with respective positions where the indicator is centered within the windows, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted and provide a length at each length adjustment, as recognized by Andreas [col 14, ln 13 – 29].

Claim(s) 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flakne in view of Falwell as applied to claim 1 above, and further in view of US 20120277582 A1 to Mafi (cited in previous Office Action, hereinafter Mafi).
Regarding claim 14, Flakne in view of Falwell teach the limitations of claim 1, however they do not teach the shaft assembly is rigid.
Mafi teaches a shaft assembly (12) is rigid (rigid plastic) [0041] (Fig 11).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have the shaft assembly is rigid, because doing so would have the predictable result of helping the shaft assembly to be resistant to expansion, as recognized by Mafi [0041].

Regarding claim 15, Flakne in view of Falwell teach the limitations of claim 1, however they do not teach the shaft assembly is nonferrous.
Mafi teaches a shaft assembly (12) is nonferrous ([0041], plastic is nonferrous) (Fig 11).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne of the Flakne/Falwell combination to have the shaft assembly is nonferrous, because doing so would have the predictable result of helping the shaft assembly to be biocompatible, as recognized by Mafi [0041].

Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flakne in view of Andreas.
Regarding claim 18, Flakne teaches an apparatus (100) (see abstract; fig. 3-4; and [0048 and 0063] and claim 1), the apparatus (100) comprising:
(a) a handle assembly (102) [0048], wherein the handle assembly (102) comprises:
	(i)	a handle body (110) [0048], and
(ii)	an actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) comprising a first rotary member (the rotating gear) [0063], wherein the first rotary member (the rotating gear) is rotatable relative to the handle body (110) [0063], wherein (the rotating gear is rotated when the operator pushes the plunger portion 130 distally) the first rotary member (the rotating gear) is configured to be driven by a finger of a hand (when the operator pushes the plunger portion 130 distally) that grasps the handle body (110) [0063];
	(b) a shaft assembly (160) extending distally from the handle assembly (102) [0048] (Fig 3), wherein the shaft assembly (160) comprises:
		(i)	an external sheath (162) fixed to the handle body (110) [0048] (Fig 3), and
(ii)	an inner shaft (164) coupled to the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) [0048, 0063] (Fig 4), wherein the inner shaft (164) is configured to slide longitudinally (proximally) relative to the external sheath (162) in response to rotation of the first rotary member (the rotating gear) relative to the handle body (110) (by the torsional spring) [0048, 0063] (Fig 4); and
(d) an end effector (170) configured to encompass a bodily lumen (LES) [0049] (Fig 18D), wherein the end effector comprises:
	(i)	a flexible member (172) comprising a distal tip (178), wherein the flexible member (172) extends distally from the inner shaft (164) [0048] (Fig 4),
(ii)	a first coupling element (174) fixed to the distal tip (178) of the flexible member (178) [0048] (Fig 7), and
(iii)	a second coupling element (176) fixed to the external sheath (162) [0048] (Fig 7), wherein the first and second coupling elements (174, 176) are configured to be magnetically attracted to each other [0058] (Fig 7), wherein the first and second coupling elements (174, 176) are biased toward each other such that the flexible member (172) defines an adjustable loop [0058] (Fig 7), wherein the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) is operable to adjust (decrease) the size of the loop in response (during sliding of the plunger portion 130 proximally) to movement of the first rotary member (the rotating gear) [0063] (Fig 18C – D).
However, Flakne does not teach a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi- directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions.
Andreas teaches a bi-directional translation resistance feature (comprising a spring configured to urge a detent ball toward detent slots 174) [col 13, ln 51 – col 14, ln 12] (Fig 16), wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of an inner shaft (56) relative to an external sheath (90) [col 13, ln 51 – col 14, ln 12] (Fig 15A), wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions (predetermined by detent slots 174)) [col 13, ln 51 - col 14, ln 29] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 19, Flakne in view of Andreas teach the limitations of claim 18, however Flakne does not teach the user input feature comprises a rotary drive wheel.
Andreas teaches a rotary drive wheel (actuator knob 54) [col 8, ln 9 -19] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the user input feature comprises a rotary drive wheel, because doing so would have the predictable result of enabling extension or retraction of the inner shaft by rotation of an actuator knob, as recognized by Andreas [col 8, ln 9 -19].

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flakne.
Regarding claim 20, Flakne teaches an apparatus (100) (see abstract; fig. 3-4; and [0048 and 0063] and claim 1), the apparatus (100) comprising:
(a) a handle assembly (102) [0048], wherein the handle assembly (102) comprises:
	(i)	a handle body (110) [0048],
	a window (122) [0051] (Fig 19B), and
(iv)	an actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) comprising a first rotary member (the rotating gear) [0063], wherein the first rotary member (the rotating gear) is rotatable relative to the handle body (110) [0063], wherein (the rotating gear is rotated when the operator pushes the plunger portion 130 distally) the first rotary member (the rotating gear) is configured to be driven by a finger of a hand (when the operator pushes the plunger portion 130 distally) that grasps the handle body (110) [0063];
(b) a shaft assembly (160) extending distally from the handle assembly (102) [0048] (Fig 3), wherein the shaft assembly (160) comprises:
	(i)	an external sheath (162) fixed to the handle body (110) [0048] (Fig 3), and
(ii)	an inner shaft (164) coupled to the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) [0048, 0063] (Fig 4), wherein the inner shaft (164) is configured to slide longitudinally (proximally) relative to the external sheath (162) in response to rotation of the first rotary member (the rotating gear) relative to the handle body (110) (by the torsional spring) [0048, 0063] (Fig 4);
(c) an indicator (146) [0050] (Fig 19B), wherein the indicator is configured to move relative to the window [0050 - 0051], wherein the indicator is positioned to be viewable through the window of the handle assembly [0053] (Fig 19B).
(d) an end effector (170) configured to encompass a bodily lumen (LES) [0049] (Fig 18D), wherein the end effector comprises:
	(i)	a flexible member (172) comprising a distal tip (178), wherein the flexible member (172) extends distally from the inner shaft (164) [0048] (Fig 4),
(ii)	a first coupling element (174) fixed to the distal tip (178) of the flexible member (178) [0048] (Fig 7), and
(iii)	a second coupling element (176) fixed to the external sheath (162) [0048] (Fig 7), wherein the first and second coupling elements (174, 176) are configured to be magnetically attracted to each other [0058] (Fig 7), wherein the first and second coupling elements (174, 176) are biased toward each other such that the flexible member (172) defines an adjustable loop [0058] (Fig 7), wherein the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) is operable to adjust (decrease) the size of the loop in response (during sliding of the plunger portion 130 proximally) to movement of the first rotary member (the rotating gear) [0063] (Fig 18C – D).
Flakne does not teach:
(ii) a first set of windows positioned along a first side of the body, the windows of the first set being longitudinally spaced apart from each other,
(iii) a second set of windows positioned along a second side of the body, the windows of the second set being longitudinally spaced apart from each other, and
(c) the indicator is configured to move relative to the first set of windows and relative to the second set of windows in response to movement of the inner shaft relative to the handle assembly, wherein the indicator is positioned to be viewable through the first and second sets of windows of the handle assembly.
However, this duplication and rearrangement of parts has no patentable significance, because duplicating the window and rearranging it around the handle housing, such as by subdividing it into smaller windows around the handle housing, would have the predictable result of each duplicated window being configured such that one could view an indicator (146) through each window [0050] (Fig 19B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791           

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791